Exhibit 10.36 (Translated from Portuguese) MEMORANDUM OF UNDERSTANDING By this present Agreement entered into by the parties: AURORA GOLD MINERACAO LTDA, a company registered with CNPJ under no. 07.763.340/0001-50, with its Office at Av. das Américas, n° 700, Bl. 8, Lja. 215-A, parte, CEP 22640-100, Barra da Tijuca, Rio de Janeiro, RJ, in this act represented by its attorney Luis Mauricio Ferraiuoli de Azevedo, Brazilian, single, lawyer, registered with the Brazilian Bar Association (RJ) under no. 80412 and registered at CPF under no. 753.468.697-00, hereinafter referred to as AURORA; LUIZA
